                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

SHAUNA M. MOTE, DEBORAH CLARK,
CARLOS GRAY-LION, BRENDA BARANIAK,
KAREN STREET, MERLYN STREET,
LEE BENTON, by his next friends RONALD M.
BENTON and MARION BENTON, J.N., a minor,                   Case Number 16-11546
by his next friends DANIEL and MARY JANE                   Honorable David M. Lawson
NELSON, ANN ARBOR CENTER FOR
INDEPENDENT LIVING, INC., and
JENNIFER KUNDAK,

                      Plaintiffs,
v.

CITY OF CHELSEA, CHELSEA DOWNTOWN
DEVELOPMENT AUTHORITY, and
WASHTENAW COUNTY ROAD COMMISSION,

                      Defendants,

and

CITY OF CHELSEA,

                      Third-party plaintiff,
v.

WASHTENAW COUNTY ROAD COMMISSION,

                  Third-party defendant.
___________________________________________/

                                          JUDGMENT

       In accordance with the Opinion After Trial entered this date,

       It is ORDERED AND ADJUDGED AND DECLARED that facilities constructed by

defendant Washtenaw County Road Commission in 2007 along Old US-12 in the City of Chelsea,

to-wit: the sidewalk curb ramps and gutter pans at the intersections of Wilkinson Street, Lane

                                               -1-
Street, Arthur Street, and Taylor Street/Old Manchester Road, discriminate against the plaintiffs

and fail to provide access for persons with disabilities as required by law.

       It is further ORDERED AND ADJUDGED that defendant Washtenaw County Road

Commission shall promptly remediate the said facilities to comply with the requirements of the

Americans with Disabilities Act and the Rehabilitation Act by modifying, constructing, or

reconstructing the sidewalk curb ramps, gutter pans, and adjacent facilities so as to comport in all

respects with the Accessibility Guidelines for Buildings and Facilities (ADAAG), 28 C.F.R. Pt.

36, App. A, and the Uniform Federal Accessibility Standards (UFAS), 41 C.F.R. Pt. 101-19.6,

App. A, respectively.

       It is further ORDERED AND ADJUDGED that the second amended complaint is

DISMISSED WITH PREJUDICE as to defendants City of Chelsea and the Chelsea Downtown

Development Authority ONLY.

       It is further ORDERED AND ADJUDGED that the third-party complaint by third-party

plaintiff City of Chelsea against third-party defendant Washtenaw County Road Commission is

DISMISSED as moot.

                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge

Date: July 3, 2019


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first-class U.S. mail on July 3, 2019.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI


                                                      -2-
